Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/667,396 has a total of 18 claims pending in the application; there are 4 independent claim and 14 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 07/08/2019.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


.

Claims 1, 6, 8, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0255399 A1).
1.	In regard to claim 1 Yang teaches:    
An operating method of a controller which controls a nonvolatile memory device including a plurality of memory blocks (e.g., ¶ 0032, Fig. 1A, erase blocks), the method comprising: controlling a nonvolatile memory device to perform a first erase operation on invalidated memory blocks among the plurality of memory blocks;” (e.g., ¶ 0112, free list includes block no valid or invalid data).
(e.g., ¶ 0039). Assigning each usable block to available erased block comprising free list.
“controlling the nonvolatile memory device to perform an erase state verifying operation on the target memory block;” (e.g., ¶ 0073, ¶ 0083, Fig. 5, erase stop condition satisfied).
“and controlling the nonvolatile memory device to perform the write operation on the target memory block when the erase state verifying is operation indicates that an erase state of the target memory block satisfies a set condition.” (e.g., ¶ 0113, Fig. , 6, subsequently writes (618) data to the selected memory portion). 
2.	In regard to claim 8 Yang teaches:    
“A memory system (e.g., Fig. 1A) comprising: a nonvolatile memory device including a plurality of memory blocks;” (e.g., ¶ 0032, Fig. 1A, erase blocks)
“and a controller configured to control the nonvolatile memory device,” (e.g., ¶ 0039, Fig. 1A, memory 206 (sometimes herein called controller memory)… performing processing operations).
“wherein the controller is configured to: control the nonvolatile memory device to perform a first erase operation on invalidated memory blocks among the plurality of memory blocks;” (e.g., ¶ 0039). Assigning each usable block to available erased block comprising free list.
(e.g., ¶ 0039). Assigning each usable block to available erased block comprising free list.
“control the nonvolatile memory device to perform an erase state verifying operation on the target memory block;” (e.g., ¶ 0073, ¶ 0083, Fig. 5, erase stop condition satisfied).
“and control the nonvolatile memory device to perform the write operation on the target memory block when the erase state verifying operation indicates that an erase state of the target memory block satisfies a set condition.” (e.g., ¶ 0113, Fig. , 6, subsequently writes (618) data to the selected memory portion).
3.	In regard to claim 15 Yang teaches:    
An operating method of a memory system which includes a nonvolatile memory device including a plurality of memory blocks (e.g., ¶ 0032, Fig. 1A, erase blocks) and a controller configured to control the nonvolatile memory device (e.g., ¶ 0039, Fig. 1A, memory 206 (sometimes herein called controller memory)… performing processing operations)., the method comprising: allocating, by the controller, a target memory block for a write operation among memory blocks registered in a free block list;” (e.g., ¶ 0039). Assigning each usable block to available erased block comprising free list.
“verifying an erase state of the target memory block;” (e.g., ¶ 0073, ¶ 0083, Fig. 5, erase stop condition satisfied).
(e.g., ¶ 0113, Fig. , 6, subsequently writes (618) data to the selected memory portion).
4.	In regard to claim 18 Yang teaches:    
“An operating method of a controller for controlling a memory device including an invalid memory block (e.g., ¶ 0112, the free list includes blocks with no valid data), the operating method comprising: controlling the memory device to perform a first erase operation on the invalid memory block, which becomes an erased memory block;” (e.g., ¶ 0089, Fig. 5, (e.g., erase module 218, FIG. 2), records (512) erase information associated with the stopped erase operation).
and controlling, in response to a write command , the memory device to perform a write operation on the erased memory block,” (e.g., ¶ 0031, Fig. 2, controller…convey commands in addition to data … to be stored in storage medium 132). 
“wherein the controller controls, in response to the write command, the memory device to perform a second erase operation on the erased memory block before performing the write operation when the erased memory block does not satisfy an erased status condition after the first erase operation.” (e.g., ¶ 0090, Fig. 5, accordance with a determination that the erase operation stop condition is not satisfied (508--No), in some embodiments).
5.	In regard to claims 6 and 13, taking claim 6 as exemplary, Yang further teaches:
(e.g., ¶ 0090, Fig. 5 and corresponding text description).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of HASHIMOTO “Hashimoto” (US 2014/0006689 A1).
2.	In regard to claims 2 and 9, taking claim 2 as exemplary, Yang teaches all limitations recited in claim 1 and 8 but does not expressly teach while Hashimoto discloses: 
“registering the memory blocks on which the first erase operation is performed in a free block list,” (e.g., ¶ 0105, The block (free block) which is registered in the free block table 50 does not stores valid data). 
“wherein the allocating of the target memory block includes allocating the target memory block among the registered memory blocks.” (e.g., ¶ 0105) allocating the new block to be written to free block table (e.g., free list).
Disclosures by Disclosures by Yank and Hashimoto are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the erase health metric to rank memory portions taught by Yang to include the registering of memory block in free block table disclosed by Hashimoto.
The motivation for including the registering of memory block in free block table as taught by paragraph [0111] of Hashimoto is to improve the overall processing performance.
Therefore, it would have been obvious to combine teaching of Hashimoto with Yang to obtain the invention as specified in the claim.
3.	In regard to claims 3 and 10, taking claim 3 as exemplary, Yang further teaches: 
(e.g., ¶ 0089, steps 502-510 in Fig. 5; ¶ 0112, free list includes blocks with no valid data). However Yang does not appears to expressly teach while Hashimoto disclose:
“target memory block is among the registered memory blocks” (e.g., ¶ 0105, ¶ 0176). Valid data is registered in the active block table and the free block stored in free block table stores no valid data.
    4.	In regard to claims 4 and 11, taking claim 4 as exemplary, Hashimoto further teaches:   
“wherein the free block list includes indexes of the registered memory blocks and information on whether the first erase operation was performed on each of the registered memory blocks.” (e.g., Fig. 37 and corresponding text description). 
5.	In regard to claims 5 and 12, taking claim 5 as exemplary, Hashimoto further teaches:   
“wherein the controller changes the information on whether the first erase operation is performed on the registered memory blocks when the first erase operation is (e.g., ¶ 0180, `erased flag` is set in the free block table 50).
    6.	In regard to claims 6, 13 and 17, taking claim 6 as exemplary, Yang further teaches:
“wherein the controlling of the nonvolatile memory device to perform the write operation includes controlling the nonvolatile memory device to perform the write operation on the target memory block after the nonvolatile memory device performs a second erase operation on the target memory block when the erase state verifying operation indicates that the erase state of the target memory block does not satisfy the set conditions.” (e.g., ¶ 0090, Fig. 5 and corresponding text description).
7.	In regard to claims 7 and 14, taking claim 7 as exemplary, Hashimoto further teaches:
“wherein the invalidated memory blocks are invalidated as a result of at least one of a garbage collection operation (e.g., ¶ 0067), a read reclaim operation, and a migration operation.”
16.    In regard to claim 16 Hashimoto further teaches:   
“wherein the free block list includes indexes of invalidated memory blocks as the registered memory blocks and information on whether an erase operation is performed on the registered memory blocks (e.g., Fig. 37 and corresponding text description), and wherein the allocating of the target memory block includes allocating the target (e.g., ¶¶ 0105, 0176, 0180).
6.	In regard to claim 17 Yang further teaches:
“wherein the controlling of the nonvolatile memory device to perform the write operation includes controlling the nonvolatile memory device to perform the write operation on the target memory block after the nonvolatile memory device performs a second erase operation on the target memory block when the erase state verifying operation indicates that the erase state of the target memory block does not satisfy the set conditions.” (e.g., ¶ 0090, Fig. 5 and corresponding text description).
Conclusion
The prior art made of record and not relied upon are as follows:
1.	Yang et al. (US 20160141041 A1).
2. 	Rori et al. (US 20200004453 A1).
3. 	KIM (US 20150009754 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
January 14, 2021